DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status

This action is in response to applicant filed on 12/20/2021.
Claims 9-15 has been withdrawn. 
Claims 1-8 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nike et al (WO 2016/191190) in view of Mou et al. (US 2019/0000183).

Regarding claim 1: Nike disclose a self-adjustable sole, comprising: 
a soft sole (Fig. 3A, item 20, [42]), wherein the soft sole comprises a sensor ([67]); 
a flexible sole (Fig. 3A, item 20), wherein the flexible sole comprises a bag containing an amount of a fluid (Fig. 3A, item 28, [50]; 
and
 a hard sole (Fig. 3A. item 17), wherein the hard sole comprises a controller in communication with the sensor and the bag (Fig. 13, item 147, [60]). Nike does not explicitly disclose wherein the controller controls the amount of the fluid in the bag based on data collected by the sensor.
In analogous art regarding shoe soles, Mou disclose wherein the controller controls the amount of the fluid in the bag based on data collected by the sensor (¶0007).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of controlling the amount of the fluid in the bag based on data collected by the sensor, as disclose by Mou, to the controller of Nike. The motivation is to allow make the sole customizable and adjustable.

Regarding claim 3: The combination of Nike and Mou disclose the self-adjustable sole of claim 1, wherein the fluid comprises water, air, or oil (Nike: [29]).

Regarding claim 7: The combination of Nike and Mou disclose the self-adjustable sole of claim 1, the hard sole comprising: 
a power circuit in communication with the controller (Nike: Fig. 14, item 115, [62-63]); 
a memory in communication with the power circuit and the controller (Nike: Fig. 14, item 111, [62-63]); 
a second sensor in communication with the power circuit and the controller (Nike: Fig. 14, item 113, [65]); 
a short range radio in communication with the power circuit and the controller (Nike: Fig. 14, item 112, [62-63]); 
a battery coupled to the power circuit (Nike: Fig. 14, item 101, [62-63]); and 
a charging interface coupled to the battery (Nike: Fig. 14, item 104, [62-63]).

Regarding claim 8: The combination of Nike and Mou disclose the self-adjustable sole of claim 7, wherein the second sensor comprises an accelerometer to track when a position of a (Nike: Fig. 14, item 113, [65]). 


Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nike et al (WO 2016/191190) in view of Mou et al. (US 2019/0000183) and further in view of Tran et al. (US 10,293,565).

Regarding claim 2: The combination of Nike and Mou disclose the self-adjustable sole of claim 1, wherein the sensor comprises a plurality of sensors located at various different locations on the soft sole ([67]). But it does not explicitly disclose the sensor being pressure sensor, However pressure sensor are very well known option of sensor in the art as evidence by Tran where it teaches a plurality of pressure sensors located at various different locations on the soft sole (Fig. 1B, Col. 5, Lines 6-15).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to substitute the sensor of the combination of Nike and Mou with the pressure sensor of Tran since having a limited universe of potential options (sole sensors), the selection of any particular option (pressure sensor) would have been obvious to one of ordinary skill in the art.  In re Jones, 412 F.2d 241, 162 USPQ 224 (CCPA 1969).  Since either option would provide the same predictable result of sense sole data, either option would have been obvious to one of ordinary skill.
	

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nike et al (WO 2016/191190) in view of Mou et al. (US 2019/0000183) and further in view of Stern (US 2017/0295885).

Regarding claim 4: The combination of Nike and Mou disclose the self-adjustable sole of claim 1, but does not explicitly disclose wherein the bag comprises a plurality of different bags located at various different locations within the flexible sole.
In analogous art regarding she soles, Stern disclose wherein the bag comprises a plurality of different bags located at various different locations within the flexible sole. (Fig. 1, ¶0050).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein the bag comprises a plurality of different bags located at various different locations within the flexible sole, as disclose by Stern, to the combination of Nike and Mou. The motivation is to have different bags so if one bag breaks, the other can still operate hence making it easier to fix.

Regarding claim 5: The combination of Nike and Mou disclose the self-adjustable sole of claim 4, but does not explicitly disclose wherein each one of the plurality of different bags comprises a respective valve to add the fluid or to remove the fluid.
In analogous art regarding she soles, Stern disclose plurality of different bags comprises a respective valve to add the fluid or to remove the fluid (¶0050).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of wherein each one of the plurality of different bags comprises a respective valve to add the fluid or to remove the fluid, as disclose by Stern, to the 

Regarding claim 6: The combination of Nike and Mou disclose the self-adjustable sole of claim 1, wherein the bag comprises a single enclosed bag comprising a plurality of different compartments (Mou: Fig. 3, Col. 5, Lines 46-50) but does not explicitly disclose  having a respective control valve to control movement of the fluid between the plurality of different compartments.
In analogous art regarding she soles, Stern disclose having a respective control valve to control movement of the fluid between the plurality of different compartments. (¶0050).
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to include the feature of having a respective control valve to control movement of the fluid between the plurality of different compartments, as disclose by Stern, to the combination of Nike and Mou. The motivation is to be able to individually control each bag hence making more efficient.


Response to Arguments
Applicant’s arguments, see remarks, filed 12/20/2021, with respect to the rejection(s) of claim(s) under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Mou et al. (US 2019/0000183).

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689